Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21650 ASA Limited (Exact name of registrant as specified in charter) 11 Summer Street, 4 th Floor, Buffalo, New York 14209-2256 (Address of principal executive offices) (Zip Code) JPMorgan Chase Bank, N.A. 3 Chase Metrotech Center Brooklyn, NY 11245 (Name and address of agent for service) Registrants telephone number, including area code: (716) 883-2428 Date of fiscal year end: November 30, 2008 Date of reporting period: August 31, 2008 Item 1.Schedule of Investments Schedule of Investments ASA Limited Schedule of Investments (Unaudited) August 31, 2008 Number of Shares/ Percent of Name of Company Principal Amount Market Value Net Assets Gold investments Gold mining companies Australia Newcrest Mining Limited  ADRs 1,865,000 $ 43,854,878 8.2 % Canada Agnico-Eagle Mines Limited 600,000 34,344,000 6.4 Barrick Gold Corporation 1,025,000 35,598,250 6.7 Goldcorp Inc. 1,200,000 40,716,000 7.6 Kinross Gold Corporation 750,000 12,337,500 2.3 NovaGold Resources Inc. (1) 375,000 2,430,000 0.5 125,425,750 23.5 Channel Islands Randgold Resources Limited - ADRs 1,094,700 48,046,383 9.0 Latin America Compania de Minas Buenaventura  ADRs 1,459,000 33,848,800 6.3 South Africa AngloGold Ashanti Limited 943,194 25,367,384 4.8 Gold Fields Limited 2,429,577 22,088,776 4.1 Harmony Gold Mining Company Limited-ADRs (1) 503,100 4,382,001 0.8 51,838,161 9.7 United States Newmont Mining Corporation 420,368 18,958,597 3.5 Total gold mining companies (Cost - $147,994,693) 321,972,569 60.2 Exchange traded fund  gold United States SPDR Gold Trust (1)(Cost $10,005,000) 150,000 12,256,500 2.3 Total gold investments (Cost $157,999,693) 334,229,069 62.5 Platinum investments Platinum mining companies South Africa Anglo Platinum Limited 470,100 59,429,866 11.1 Impala Platinum Holdings Limited 1,497,400 42,359,443 7.9 101,789,309 19.0 United Kingdom Lonmin PLC  ADRs 289,700 18,370,379 3.5 Total platinum investments (Cost $12,006,288) 120,159,688 22.5 Investments in other mining companies Unted Kingdom Anglo American plc (Cost $4,941,920) 914,800 48,843,290 9.1 Total common shares (Cost $174,947,901) 503,232,047 94.1 Convertible Securities Gold mining securities Canada NovaGold Resources Inc. 5.5% Senior Convertible 15,000,000 13,742,250 2.6 Notes due 5/01/2015 ($15,000,000) Total investments (Cost $189,947,901) (2) 516,974,297 96.7 Cash, receivables and other assets less liabilities 17,539,980 3.3 Net assets $ 534,514,277 100.0 % Non-income producing security Cost of investments shown approximates cost for U.S. federal income tax purposes, determined in accordance with U.S. federal income tax principles. Gross unrealized appreciation of investments and gross unrealized depreciation of investments at August 31, 2008 were $335,819,235 and $8,792,837 respectively, resulting in net unrealized appreciation on investments of $327,026,398. ADR  American Depository Receipt Item 2. Controls and Procedures. (a) The Chairman of the Board, President and Treasurer, in his capacities as principal executive officer and principal financial officer of registrant, has concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the Act)) are effective, based on his evaluation of these controls and procedures as of a date within 90 days prior to the filing date of this report. Prior to the evaluation noted above, the registrant discovered a weakness, attributable to human error, in its disclosure controls and procedures that resulted in this Form N-Q, which should have been filed no later than October 30, 2008, not being filed timely. The registrant did, however, post its complete Schedule of Investments on its website prior to that date.
